HILL, Judge.
This is an appeal from a judgment overruling appellant’s motion to vacate his 1961 conviction for voluntary manslaughter under which he was sentenced to eighteen years in prison. He proceeds under RCr 11.42.
An appeal was prosecuted by Jennings from the original judgment of conviction *234which resulted in affirmance as reported in Ky., 349 S.W.2d 828 (1961).
In 1964 Jennings filed his first motion to vacate under RCr 11.42. The motion was overruled and an appeal prosecuted to this Court which was affirmed by opinion recorded in Ky., 380 S.W.2d 284 (1964).
Jennings again on March 10, 1965, made motion to vacate the judgment. This motion was overruled, and he prosecuted no appeal therefrom.
His present motion, setting up substantially the same grounds relied on in his two previous motions, was filed September 30, 1965. The lower court overruled this motion without a hearing.
The judgment appealed from is affirmed on the authority of Tipton v. Commonwealth, Ky., 398 S.W.2d 493 (decided January 21, 1966), and Warner v. Commonwealth, Ky., 398 S.W.2d 490 (decided January 21, 1966).